Title: Notes on Upper Louisiana, 14 July 1804
From: Jefferson, Thomas
To: 


               

                  
                     before 14 July 1804
                  
               

               Louisiana
               
                  
                     
                     
                     
                     
                     
                     
                     
                     probable numbers from latest accounts
                  
                  
                     
                     St. Andrews.
                     361
                     
                     
                     
                     
                  
                  
                     38°–30’
                     St. Charles
                     840 
                     
                     1201.
                     
                     1559
                  
                  
                     
                     
                        
                     
                     
                     
                     
                     
                     
                  
                  
                     
                     Marais des liards
                     337.
                     
                     
                     
                     
                  
                  
                     
                     St. Ferdinand
                     259
                     
                     
                     
                     
                  
                  
                     38–15
                     St. Louis
                     601.
                     
                     
                     
                  
                  
                     
                     Carondelet
                     181.
                     
                     
                     
                  
                  
                     
                     Marameg
                     115
                     
                     1493
                     
                     1939
                  
                  
                     
                     
                        
                     
                     
                     
                     
                     
                     
                  
                  
                     37–52
                     <Marameg
                     115 >
                     
                     
                     
                     
                  
                  
                     37–36
                     Ste. Genevieve
                     636
                     
                     
                     
                     
                  
                  
                     
                     New Bourbon
                     445 
                     
                     1081.
                     1402
                  
                  
                     
                     
                        
                     
                     
                     
                     
                     
                     
                  
                  
                     37°–5’
                     Cape Girardeau
                     416
                     
                     
                     
                     
                  
                  
                     
                     
                        
                     
                     
                     
                     
                     
                     
                  
                  
                     36–34
                     New Madrid
                     711
                     
                     
                     
                     
                  
                  
                     
                     Petite Prairie
                      46.
                     1173
                     
                     2100
                  
                  
                     35–40
                     Lance la grace
                     
                     
                     
                     
                     
                  
                  
                     34–15
                     Arkansa
                     
                     
                         
                     
                         
                  
                  
                     
                     
                     
                     
                     4948
                     
                     7000
                  
               




               
               There shall be a district to be called the district of St. Charles which shall comprehend the town of St. Charles as it’s chief post and all the part of Louisiana North of the river Missouri.
               
                     
                  
               there shall be one other district to be called the district of St. Louis which shall comprehend the town of St. Louis as it’s chief post, and all that part of Louisiana South of the Missouri which is nearer to the town of St. Louis than to any other chief post.
               
                     
                  
               there shall be one other district to be called the district of Ste. Genevieve which shall comprehend the town of Ste. Genevieve as it’s chief post and all that part of Louisiana North of Table river which is nearer the town of Ste. Genevieve than to any other chief post.
               
                     
                  
               there shall be one other district to be called the district of New Madrid which shall comprehend the town of New Madrid as it’s chief post and all that part of Louisiana from Table river and a parallel of Latitude passing Westwardly from it’s Western source to the Southern boundary of the sd territory of Louisiana.
               Stoddert. June 3.
               
                  
                     
                     whites
                     blacks
                  
                  
                     N. of Missouri & West of Misipi
                     1219
                      107
                  
                  
                     between Missouri & Platiné creek dividg. St. Louis & Genevieve 
                     2519.
                      560
                  
                  
                     Ste. Genevieve. from Platiné cr. to Apple creek
                     1978.
                      520.
                  
                  
                     Cape Girardeau & New Madrid. from Apple cr. to Little Prairie
                     2000.
                      300.
                  
                  
                     Arkansas & 45. miles up it.
                      160.
                       12.
                  
                  
                     
                     7876
                     1497
                  
                  
                     
                     9373.
                  
               
               
                     
                  
               1. the District of St. Louis extends from the Missouri to Platiné creek
               2. that of Ste. Genevieve from Platiné cr. to Apple creek
               3. that of Cape Girardeau from Apple creek to the great bend of Mispi next abve. Madrid
               4. that of New Madrid fromto Little Prairie
               all of these are bounded Westwardly by the river St. Francis 
               
                  
                     which 
                     at Ste. Genevieve is
                     50. miles distant
                  
                  
                     
                     at Cape Girardeau
                     30.
                  
                  
                     
                     at New Madrid
                     24.
                  
               
               from Platine creek to the mouth of St. Francis is 370. miles
               
                     
                  
               1. All that portion of Louisiana lying North of the river Missouri, shall constitute one district by the name of the District of St. Charles
               
               2. all that portion which heretofore constituted the district of St. Louis shall be one district by the name of the dist. of St. Louis
               3. all that portion which heretofore constd. the distr of Ste. Genevieve shall be one district by the name of the distr. of Ste. Genevieve
               4. all that portion which heretofore constd. the dist. of Cape Girardeau shall be one distr. by the name of the distr. of Cape Girardeau
               5. all that portion which heretofore constd. the distr. of New Madrid and that lying Westward, & Southward thereof to 33.° of latitude shall be one district by the name of the distr. of New Madrid.
               & all the residue of sd country shall be divided by lines running due West from the Western termination of the present lines dividing the sd districts and each division thereof so formed shall be annexed to & make part of the district to which it is adjacent


            